HEDRICK, Judge.
Rule 5 of the Rules of Practice of this Court provides that if the record on appeal is not docketed within 90 days after the date of the judgment appealed from, the case may be dismissed; provided, the trial court may for good cause shown extend the time of docketing for an additional period not exceeding 60 days. In the case at bar, the judgment appealed from was entered on 1 November 1973 and the record on appeal was not docketed until 17 April 1974. This is a period of 168 days. Although the time period during which the defendant could docket his appeal was enlarged to the maximum of 150 days, it is obvious that defendant has failed to comply with this deadline. For this reason the defendant’s appeal must be dismissed.
Nevertheless, we have considered each of the assignments of error brought forward and argued on this appeal and find them to be without merit.
The defendant was afforded a fair trial free from prejudicial error.
*694Dismissed.
Chief Judge Brock and Judge Campbell concur.